 Case 1:20-cv-02601-VM Document 81 Filed 02/09/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X                   2/9/2021
OUSSAMA EL OMARI,                  :
                                   :
                    Plaintiff,     :    20 Civ. 2601 (VM)
                                   :
     - against -                   :    DECISION AND ORDER
                                   :
JAMES E. D. BUCHANAN, et al.,      :
                                   :
                    Defendants.    :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

       Plaintiff Oussama El Omari (“Plaintiff”) commenced this

action against James E. D. Buchanan (“Buchanan”), Dechert LLP

(“Dechert”),     Andrew    D.    Frank      a/k/a     Andrew    D.    Solomon

(“Solomon”), Neil Gerrard (“Gerrard”), Amir Ali Handjani

a/k/a Amirali Handjani (“Handjani”), KARV Communications,

Inc.    (“KARV”),      Intelligence        Online,    Longview       Partners

(Guernsey)      LTD    (“Longview,”       and    collectively    with    the

foregoing defendants, “Defendants”) on March 27, 2020. (See

Dkt. No. 1.) Plaintiff filed an Amended Complaint on May 5,

2020. (See “Amended Complaint,” Dkt. No. 31.)

       Having   been    served   on       July   7,   2020,    Intelligence

Online’s answer was due July 28, 2020. See Fed. R. Civ. P.

12(a)(1)(c); see also Dkt. No. 59. Intelligence Online did

not answer or otherwise respond to the Amended Complaint by

July 28, 2020, and has not since.




                                      1
    Case 1:20-cv-02601-VM Document 81 Filed 02/09/21 Page 2 of 9




       On August 27, 2020, Plaintiff filed a proposed Clerk’s

Certificate     of   Default     as   to   Intelligence    Online   and   a

declaration in support. (See Dkt. Nos. 62, 63.) The Clerk’s

Office issued the Certificate of Default later that day. (See

Dkt. No. 64.) Subsequently, on October 12, 2020, Plaintiff

moved for a default judgment as to Intelligence Online. (See

Dkt. No. 66.) The Court granted the motion and entered the

default judgment the following day. (See “Order,” Dkt. No.

67.)

       Now pending before the Court is a premotion letter, which

the Court construes as a motion for reconsideration or a stay

of the Order,1 filed by Dechert on October 16, 2020 on behalf

of     all   Defendants    who    have     appeared   in    this    action

(collectively,       the    “Non-Defaulting       Defendants”).       (See

“Motion,” Dkt. No. 68.) Plaintiff filed a letter opposing the

Motion. (See “Opposition,” Dkt. No. 70.) For the reasons set

forth below, the motion for reconsideration of the Order is

DENIED and the alternative motion for a stay of the Order is

GRANTED.




1 Kapitalforeningen Lægernes Invest v. United Techs. Corp., 779 F. App’x
69, 70 (2d Cir. 2019) (Mem.) (affirming the district court’s ruling
deeming an exchange of letters a motion itself).


                                      2
 Case 1:20-cv-02601-VM Document 81 Filed 02/09/21 Page 3 of 9




                       I.    LEGAL STANDARD

A.   MOTION FOR RECONSIDERATION

     Motions for reconsideration are governed by Local Rule

6.3, which is “intended to ‘ensure the finality of decisions

and to prevent the practice of a losing party examining a

decision and then plugging the gaps of a lost motion with

additional matters.’” SEC v. Ashbury Capital Partners, L.P.,

No. 00 Civ. 7898, 2001 WL 604044, at *1 (S.D.N.Y. May 31,

2001) (quoting Carolco Pictures, Inc. v. Sirota, 700 F. Supp.

169, 170 (S.D.N.Y. 1988)). The Second Circuit has held that

the threshold for granting a motion to reconsider is “high,”

and such motions are generally denied “unless the moving party

can point to controlling decisions or data that the court

overlooked -- matters, in other words, that might reasonably

be expected to alter the conclusion reached by the court.”

Nakshin v. Holder, 360 F. App’x 192, 193 (2d Cir. 2010); see

also Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir.

1995).   The   decision     to   grant   or   deny   a   motion   for

reconsideration rests within “the sound discretion of the

district court.” Aczel v. Labonia, 584 F.3d 52, 61 (2d Cir.

2009) (citations omitted).

B.   MOTION FOR STAY

     A court’s power to stay is incidental to “the power

inherent in every court to control the disposition of the


                                  3
 Case 1:20-cv-02601-VM Document 81 Filed 02/09/21 Page 4 of 9




causes on its docket with economy of time and effort for

itself, for counsel, and for litigants.” WorldCrisa Corp. v.

Armstrong, 129 F.3d 71, 76 (2d Cir. 1997) (citations omitted).

“The proponent of a stay bears the burden of establishing its

need.” Clinton v. Jones, 520 U.S. 681, 708 (1997). And, in

support of such motion, the movant must “make out a clear

case of hardship or inequity” should the stay be denied.

Nederlandse       Erts-Tankersmaatschappij,           N.V.    v.   Isbrandtsen

Co., 339 F.2d 440, 442 (2d Cir. 1964). The decision whether

to   issue    a   stay    is    “firmly      within   a    district       court's

discretion.” See LaSala v. Needham & Co., 399 F. Supp. 2d

421,   427    (S.D.N.Y.        2005)   (internal      quotation     marks    and

citations omitted).

                               II.     DISCUSSION

       Non-Defaulting      Defendants        argue    that,    because     Count

Three brings a claim for defamation per se against all

Defendants,       the   default      judgment     should     not   have   issued

against Intelligence Online until that claim is resolved as

to all Defendants under the principle announced in Frow v. De

La Vega, 82 U.S. 552 (1872), prohibiting the entry of a

default      judgment    against       one   of   multiple     defendants      in

certain circumstances. They further contend that the default




                                         4
    Case 1:20-cv-02601-VM Document 81 Filed 02/09/21 Page 5 of 9




judgment suggests Plaintiff’s defamation per se claim is

adequately pled, which Non-Defaulting Defendants contest.2

       In   response,    Plaintiff       argues    that   the   principle

announced in Frow is no longer in force. Instead, Plaintiff

contends that the default judgment at issue was neither a

final judgment, nor did it adjudicate the issue of damages,

which    the   Order   expressly   reserved       until   Inquest.   Thus,

according      to   Plaintiff,   the     default    judgment    does   not

prejudice any of the Non-Defaulting Defendants.

       After reviewing the parties’ arguments, the Court is

persuaded that the Order should be stayed. When one defendant

in a multi-defendant action defaults, “judgment should not be

entered against the defaulting defendant until the matter has

been resolved against the other defendants.” RSM Prod. Corp.

v. Fridman, 643 F. Supp. 2d 382, 414 (S.D.N.Y. 2009), aff’d,

387 F. App'x 72 (2d Cir. 2010) (citing Frow, 82 U.S. at 554).

       The Court acknowledges that the continued viability of

Frow has been called into question by the Second Circuit. See

International Controls Corp. v. Vesco, 535 F.2d 742, 746 n.4

(2d Cir. 1976) (“We think it is most unlikely that Frow

retains any force . . . .”)). However, even the Vesco Court


2 Non-Defaulting Defendants also argue that the Court lacks jurisdiction
to address the defamation per se claim and that the default judgment
should not have issued because the claim fails on the merits. These
arguments are premature at this stage and inconsequential to the Court’s
decision on the present motion. Thus, the Court declines to address them.


                                     5
 Case 1:20-cv-02601-VM Document 81 Filed 02/09/21 Page 6 of 9




recognized     that       “Frow   controls    in    situations      where     the

liability     of    one    defendant   necessarily        depends    upon     the

liability of the others.” Id. At present, “[t]he contours of

the precise rule in the Second Circuit are not entirely

clear.” Knowles-Carter v. Feyonce, Inc., No. 16 Civ. 2532,

2017 WL 11567528, at *4 (S.D.N.Y. Sept. 23, 2017). This

uncertainty exists in part because the Second Circuit “has

not addressed the standard it articulated in Vesco since that

case   was    decided.”       Hunter   v.     Shanghai     Huangzhou      Elec.

Appliance Mfg. Co., No. 517 Civ. 52, 2020 WL 7186792, at *15

(N.D.N.Y. Dec. 7, 2020) (citations omitted).

       Nonetheless, courts within this Circuit have continued

to cite Frow as relevant authority, even in cases that do not

involve true joint liability. See, e.g., RSM Prod. Corp., 643

F. Supp. 2d at 414 (“[T]he Frow principle is designed to apply

only   when   it    is     necessary   that       the   relief    against     the

defendants     be     consistent.”);        see    also   Chain     v.   N.   E.

Freightways, Inc., No. 16 Civ. 3371, 2020 WL 7481142, at *16

(S.D.N.Y. Dec. 18, 2020) (“Frow undoubtedly stands for the

proposition that in certain circumstances it is inappropriate

to enter a default judgment against one defendant when other

defendants in the same case have prevailed.”) (citing cases);

Hudson v. Universal Pictures Corp., No. 03 Civ. 1008, 2004 WL

1205762, at *5 (E.D.N.Y. Apr. 29, 2004), aff’d sub nom. Hudson


                                       6
    Case 1:20-cv-02601-VM Document 81 Filed 02/09/21 Page 7 of 9




v. Imagine Entm’t Corp., 128 F. App'x 178 (2d Cir. 2005) (“To

allow [the plaintiff] to recover a default judgment against

one defendant when claims against similarly situated co-

defendants have been found to be meritless would be ‘unseemly

and absurd, as well as unauthorized by law.’”) (citations

omitted). These decisions support the application of Frow to

cases, such as the action now before the Court, which do not

involve true joint liability but “in which defendants are

merely ‘similarly situated.’” Diarama Trading Co. Inc. v. J.

Walter Thompson U.S.A., Inc., No. 01 Civ. 2950, 2002 WL

31545845, at *4 (S.D.N.Y. Nov. 13, 2002) (citations omitted).

       The key inquiry is whether the default judgment could

result     in    inconsistent    outcomes     for   similarly    situated

defendants. See RSM Prod., 643 F. Supp. 2d at 414 (citing

Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal

Practice & Procedure § 2690 (3d ed. 1998)). In other words,

a    default    judgment   entered    against   one   defendant,      while

others remain in the case, cannot stand when “it would be

logically       inconsistent    for   some   [defendants]   to   be    held

liable while others are not.” Farberware, Inc. v. Groben, No.

89 Civ. 6240, 1991 WL 123964, at *3 (S.D.N.Y. July 3, 1991)

(citations omitted).

       As relevant here, the elements of a defamation per se

claim are: “a false statement, published without privilege or


                                      7
    Case 1:20-cv-02601-VM Document 81 Filed 02/09/21 Page 8 of 9




authorization to a third party, constituting fault as judged

by, at a minimum, a negligence standard, and, it must either

cause special harm or constitute defamation per se.” Dillon

v. City of New York, 704 N.Y.S.2d 1, 5 (App. Div. 1999). While

these elements do not, on their face, suggest that liability

of    one   defendant    depends   upon   the   liability     of   other

defendants, it would be inappropriate for Intelligence Online

to be held liable of defamation per se when the Non-Defaulting

Defendants ultimately might not be.3 This prospect raises

particular concerns in this case especially because the Court

has not yet determined the merits of the defamation per se

claim, and it remains a possibility that the claim will be

dismissed on the merits for reasons common to all Defendants

(i.e., the subject matter is one of public concern, the

statements made were statements of opinion, etc.).

       The Court therefore finds that the default judgment as

to Intelligence Online should be stayed to avoid both a




3 That the Order does not calculate or impose damages does not fix this
problem. Liability and damages are distinct issues. See Local Union No.
40 of the Int’l Ass'n of Bridge v. Car-Wi Const., 88 F. Supp. 3d 250, 274
(S.D.N.Y. 2015) (“Although ‘a default judgment entered on well-pleaded
allegations in a complaint establishes a defendant’s liability,’ it does
not reach the issue of damages.” (citation omitted)). Likewise, the Court
is not persuaded that granting a default judgment suggests the alleged
claims are meritorious. City of New York v. Mickalis Pawn Shop, LLC, 645
F.3d 114, 137 (2d Cir. 2011) (explaining that “a district court ‘need not
agree that the alleged facts constitute a valid cause of action’” to
grant a default judgment (citations omitted)). But this does not impact
the Court’s finding that the default judgment risks a “logical
inconsistency” and must be stayed.


                                    8
 Case 1:20-cv-02601-VM Document 81 Filed 02/09/21 Page 9 of 9




“logical inconsistency,” Farberware, 1991 WL 123964, at *3,

and   the   “inequity”   that    would       result    to   Non-Defaulting

Defendants as a consequence, Nederlandse, 339 F.2d at 442.

      Because   the   Court     has       determined   that   a   stay   is

warranted, the Court declines to reconsider and vacate the

Order. This extraordinary remedy is now unnecessary, and

“duplicative rulings” might still be avoided as a result of

the stay. See Ashbury Capital Partners, 2001 WL 604044, at

*1.

                          III.        ORDER

      For the reasons discussed above, it is hereby

      ORDERED that the motion so deemed by the Court as filed

by defendant Dechert LLP for reconsideration (Dkt. No. 68) is

DENIED and the alternative motion for a stay contained therein

(id.) is GRANTED; and it is further

      ORDERED that this Court’s previous order granting a

default judgment as to defendant Intelligence Online (Dkt.

No. 67) is STAYED.



SO ORDERED.

Dated:      New York, New York
            9 February 2021




                                      9
